929 So. 2d 1186 (2006)
DAN JOINT VENTURE III, LP, Petitioner,
v.
Steven ARMSTRONG, an individual, Respondent.
No. 4D06-1787.
District Court of Appeal of Florida, Fourth District.
June 7, 2006.
Bruce R. Jacobs of Wedderburn & Jacobs, P.A., North Miami Beach, for petitioner.
No response required for respondent.
PER CURIAM.
The petition for writ of certiorari is denied. This court's review of a decision of the circuit court sitting in its appellate capacity is limited to whether the court afforded due process and applied the correct law. See City of Deerfield Beach v. Vaillant, 419 So. 2d 624, 626 (Fla.1982). There is no claim that the court denied due process, and it appears that the court applied the correct law. See Wilson v. Rose Printing Co., Inc., 624 So. 2d 257 (Fla. 1993); Fleet Servs. Corp. v. Reise, 857 So. 2d 273 (Fla. 2d DCA 2003). On second-tier review, this court cannot conduct a de novo review of the record, and thus does not review the application of the correct law to the facts. See Broward County v. G.B.V. Int'l, Ltd., 787 So. 2d 838, 845 (Fla. 2001); see also Miami-Dade County v. Omnipoint Holdings, Inc., 863 So. 2d 195, 199 (Fla.2003) ("The district court may not review the record to determine whether the underlying ... decision is supported by competent, substantial evidence.") (citing Fla. Power & Light Co. v. City of Dania, 761 So. 2d 1089, 1093 (Fla.2000)); Dusseau v. Metro. Dade County Bd. of County Comm'rs, 794 So. 2d 1270, 1275-76 (Fla.2001) (holding the district court erred by reviewing the evidence and making an evidentiary ruling on second-tier review).
WARNER, POLEN and GROSS, JJ., concur.